DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment, the objection to the claim 1 has been withdrawn.
The amendment to the specification has been entered.
The objection to the drawings filed October 20, 2017 with respect to reference characters “A”, “B” and “C” as recited on page 13, lines 10-12 of the specification not being found in the drawings has been maintained.
In view of the amendment to the claims, the rejection of claim 1 under 35 U.S.C. 112b regarding the limitation, “the volume of the solution”, “transport/storage container” “transportation/storage time” and “maintaining the volume of the solution in the at least one first container to at least 50% of the total volume of the fish and solution” have been withdrawn.
In view of the amendment to the claims, the rejection of claims 11 and 12 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-3, 5-12, 20 and 21 are currently pending and rejected.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: On page 13, lines 10-12, the specification discusses three lines of a bleeding and undercooling tanks, “A,” “B” and “C”, which are not found in the drawings.   
Applicant’s remarks filed January 24, 2022 urge that the drawings submitted on January 24, 2022 depict these lines.  However, this cannot be found in the replacement sheet.  It is noted that Figure 1 presents reference characters 3a, 3b, 3c and 6a, 6b and 6c.  which page 13 refers to as short cooling tanks (3a, 3b, 3c) and larger tanks (6a, 6b, 6c).  However, reference characters “A”, “B” and “C” cannot be found in the drawings. For this reason, the objection to the drawings has been maintained.  


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  Claims 2 and 3 recite, “the at one first container” on lines 2-3.  It appears that this should recite, “the at least one first container.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 20 recite the limitation, “the temperature of the solution” and “the solution.”  This limitation lacks proper antecedent basis.  Claim 1 recites “a solution that is salt-controlled and temperature-controlled” on lines 4-5.  Claim 1 also recites on lines 14-15, “a first salt-controlled and temperature-controlled solution” and also recites, “a second salt-controlled and temperature-controlled solution” on lines 19-20.  Therefore, the above limitation to claims 2, 3 and 20 is not clear as to which solution is being referred to. 
Claim 2 recites, “a salt-controlled and temperature-controlled solution,” on line 2.  Claim 3 also recites, “a salt-controlled and temperature-controlled solution, on line 3.  These claim limitations are not clear as to whether this is the same or different solution than a “salt-controlled and temperature-controlled, as recited on claim 1, lines 4-5, 14-15 or 19-20.  
Claim 6 recites, “the salt concentration and set temperatures of the salt-controlled and temperature-controlled solution in the at least one first container of step b).”  This limitation lacks proper antecedent basis and is also unclear as to which solution the limitation is intending to refer to.  That is, claim 1 recites “a solution that is salt-controlled and temperature-controlled”, on lines 4-5 of claim 1 and further recites, “a first salt-controlled and temperature-controlled solution” (lines 14-15) and “a second salt-controlled and temperature-controlled solution” (lines 19-20).   While the amendment refers to the solution in the at least one first container of step b, claim 1 refers to the first and second salt-controlled and temperature-controlled solutions as also part of step b.   Therefore, it is not clear as to which of these limitations, claim 6 is intending to refer to.
Claim 10 also recites, “the volume of the solution” and thus lacks proper antecedent basis as it is unclear as to which solution is being referred to.
Claim 10 also recites, “at least between 55% and 75% of the total volume of fish and solution.”  The range of “at least between 55% and 75% of the total volume of the fish and the solution” encompasses 100% of the total volume of the fish and the solution.  It is not clear as to how the volume of the solution can be equal to the total volume of the fish and the solution.   
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least”, and the claim also recites “between 55% and 75%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerawarenda (GB 2464347) in view of Britannica, “UCSB ScienceLine,” Petersen (US 1420740), Jonasson (EP 2245941), Haram (US 4978546) and “Why don’t the oceans freeze.”
Regarding claim 1, Weerawarenda teaches a method of processing fish, comprising receiving slaughtered fish (see page 6, lines 4-8), bringing the slaughtered fish to an under-cooled state in a solution that is salt-controlled and temperature controlled in at least one first container (see the abstract “not frozen”; page 3, lines 6-23).  Weerawarenda further teaches that the cooling medium can be seawater or brine (page 4, lines 10-12) and therefore teaches the salt concentration of the solution is set and a temperature of the solution is maintained such that the temperature is higher than the freezing point of the solution.  That is, Weerawarenda teaches that the chilling phases are not to freeze the slaughtered fish, and where the chilling phases use sea water or brine that is thus not frozen.  Therefore, it would have been obvious to one having ordinary skill in the art that the temperature of the solution would have been higher than the freezing point of the solution.  
Regarding the limitation of “placing the slaughtered fish in a first salt controlled and temperature controlled solution having a salt concentration in the range of 0.1 to 3% and a temperature in the range from +1 to -3°C, and transferring the fish to a second salt-controlled and temperature-controlled solution having a salt concentration in the range from 1% to 20% and a temperature in the range from -1 to -12°C,” it is noted that Weerawarenda teaches controlling the temperature of the solution to be -1.4°C or -2°C during a first cooling step (see page 3, line 8) and -1.0 or -1.5°C during a second cooling (page 3, line 27)
Regarding the transferring the slaughtered fish to a second solution, it is noted that this is seen to read on using the same solution twice because the salt concentrations and temperatures as claimed can overlap with each other, where such a repetition of steps is not seen provide a patentable distinction of the combination.   In any case, Weerawarenda suggests transferring to a second temperature controlled salt controlled solution, as discussed above (that is, the second chilling step taught by Weerawarenda).  
Regarding controlling the salt concentration, it is noted that Weerawarenda suggests using brine or sea water (page 4, lines 10-12).  The claim differs in specifically reciting that the salt concentration for the first solution is 0.1-3% and the salt concentration for the second solution is 1-20%.
However, Britannica further evidences that seawater can have a concentration between 1-5% with an average of 3 percent (see page 3/8 - “Seawater contains on the average about 3 percent salt, although the actual concentration varies from about 1 percent (in the polar seas) to 5 percent), where the variation in the salt concentration is due to geographic regions.  “UCSB ScienceLine” further evidences that while seawater can have a salt concentration of 3.5%, that the concentration can vary to also be about 3% (see Answer 1 and 4), based on the particular region.  Thus, in view of Britannica and UCSB ScienceLine, it would also have been obvious to one having ordinary skill in the art that seawater can have a salt concentration of 3% and therefore encompasses, overlaps and falls within the claimed range.   It is also noted that Haram evidences that it has been known to use solutions for cooling fish without causing the fish to freeze, which can have a salt concentration of 1.5% (see column 1, line 41, 48-50).  To thus modify Weerawarenda and to use a salt solution having a concentration of 3% or even 1.5% would have been obvious to one having ordinary skill in the art for the purpose of cooling the slaughtered fish without freezing the slaughtered fish.
In view of Britannica and UCSB Science Line, it is seen that Weerawarenda suggests a “salt-controlled” solution.  If it could have been construed that this was not “controlled” then it is noted that Petersen teaches salt solutions for chilling comestibles such as fish (see page 1, left column lines 18-23; page 3, right column, lines 122-130) where the salt concentration should be maintained throughout the treatment (see page 4, left column, lines 4-15) and where the chilling of the comestibles occurs without freezing (see page 5, left column, lines 19-27).  
To thus modify Weerawarenda and to control the salt concentration would have been obvious to one having ordinary skill in the art for the purpose of preventing fluctuation of the depressed freezing point due to changes in salt concentration.  
Claim 1 differs from the above combination in specifically reciting providing substantially continuous movement of the slaughtered fish in the solution during the step of brining the slaughtered fish to an under-cooled state.
In this regard, Jonasson further teaches a cooling tank that can provide continuous movement of the fish through the tank, while providing the requisite degree of cooling (see figure 1a, paragraph 5 -“not frozen”; paragraph 9, 10, 22, 44, 45, 46, 49).  That is, Jonasson teaches cooling without freezing using water that can be at 0°C, thus suggesting bringing the fish to an undercooled state and that the cooling occurs during conveying of the food products from the first end toward the second end of the tank (see for example, column 5, line 54 to column 6, line 2).  Jonasson further teaches that the spiral shaped blade that extends between the first and second end of the tank rotates and thus conveys the food products from the first end toward the second end of the tank, thus teaching continuous movement. 
As Weerawarenda and Jonasson both teach tanks for cooling fish, to thus modify Weerawarenda and to use a continuous movement storage tank for cooling the fish would have been obvious to one having ordinary skill in the art for cooling down the fish as soon as possible but without freezing the fish.
Regarding the step of maintaining the ratio of the solution and slaughtered fish such that the volume of the solution is greater than 50% of the total volume of the fish and solution, as Weerawarenda already teaches immersion in the solution, it would have been obvious to have maintained the solution volume at least 50% so as to ensure submersion of the fish during the cooling.  It is further noted that Jonasson suggests that the volume of the solution is at least 50% of the total volume of the fish and solution (see figure 3a, b) and further teaches that the tank is at least partially filled with a liquid, thus suggesting completely filled with liquid (see paragraph 23, lines 16-17).  As the quantity of fish to be cooled can vary, and as the combination teaches that the fish are immersed in the solution for cooling, to thus have the volume of the solution be at least 50% of the total volume of the fish and solution would have been obvious to one having ordinary skill in the art, for the purpose of ensuring submersion of the fish and for achieving the requisite cooling of the fish.  That is, it would have been obvious to one having ordinary skill in the art that the rate of cooling would have been affected if the fish were exposed to a surface of the solution, such that the cooling was not entirely due to the temperature of the solution.   
Regarding the step of transferring the slaughtered fish to a transport and/or storage container maintained below 0°C, it is noted that Weerawarenda teaches transport into a lorry (page 11, lines 26-29) that can be construed a container, which comprises ice therein, thus suggesting maintenance below 0°C.  Weerawarenda also teaches storage in the second chilling tank, at temperatures below 0°C (page 5, lines 26-28).  This suggests that transporting or storage should also be maintained below 0°C.  Additionally, it is noted that Haram teaches chilling fish without freezing using a solution comprising 1.5 wt% sodium chloride, and cooling to temperatures below 0°C and where subsequent storage is at less than 0°C (see column 4, lines 19-28; column 1, lines 48-54; column 2, lines 9-44).  The art has thus recognized storage at temperatures below 0°C, such that it would have been obvious to modify Weerawarenda and maintain a storage at temperatures below 0°C for the known purpose of maintaining the freshness of the fish. 
Regarding the limitation of, “increasing the transportation or storage time and/or the shelf-life of the slaughter fish by delaying rigor mortis in the slaughtered fish,” it is noted that since the combination teaches cooling without freezing the fish, using salt solutions within the claimed concentration and temperature in order to cool the fish within the claimed range, that the combination would also have increased shelf-life by delaying rigor mortis.  The claim also does not limit compared to what has the transportation/storage time or shelf-life has been increased or any particular amount of increase.  As the combination teaches similar claimed steps, the combination is thus seen to achieve a similar result.   
Regarding claims 2 and 3, it is noted that the combination teaches immersing the fish in an aqueous brine solution and further teaches that it is not desirable to freeze the fish.  Therefore, it would have bene obvious to maintain the temperature of the solution above the freezing point of the solution for the known purpose of preventing freezing of the solution and subsequent freezing of the fish when immersed therein.  The particular temperature above the freezing point would have been obvious to one having ordinary skill in the art, commensurate with the particular salt concentration and thus depressed freezing point.  Additionally, however, it is noted that sea water has been known in the art to freeze at about 28.4°F (i.e. -2°C), as evidenced by “Why don’t the oceans freeze.”  (see page 2, “Salt”).  Therefore, Weerawarenda’s teachings of maintaining a temperature of -1°C for instance, also teaches maintaining the solution temperature at least 1°C higher than the freezing point of the solution.  In view of the rejection under 35 U.S.C. 112b claims 2 and 3 are not clear as to which solution is being referred to.  
Regarding claims 5 and 21, Weerawarenda teaches gutting the fish prior to cooling the fish (see page 6, lines 4-5).  Claims 5 and 21 can be construed to recite, pre-cooling, gutting and/or bleeding as alternative steps.
Regarding claims 6-7, as Weerawarenda teaches that the chilling process can be used for different types of fish (see page 1, lines 4-6), and further teaches treatment of tuna.  Weerawarenda further teaches time constraints on bringing the fish temperature down to the desired storage temperature.  Furthermore, the rate of cooling would also have been a function of the particular type and size of the fish and the heat capacity of the fish, such that it would have been obvious to one having ordinary skill in the art to have tailored the cooling steps based on the type of fish and fat content, as well as the size and quantity of the fish.
Regarding claims 8 and 9, in view of Jonasson, the combination teaches the container being semi-cylindrical with a spiral shaped blade used for conveying the contents along the length of the cooling tank (figure 1a).
Regarding claim 10, as Weerawarenda already suggests immersion of the fish, it would thus have been obvious to one having ordinary skill in the art to modify the combination to have the volume of the solution be greater than 55-75% of the total volume of the fish and solution.  It is further noted that Jonasson suggests that the volume of the solution is at least 50% of the total volume of the fish and solution (see figure 3a, b, paragraph 23, line 16).  As the quantity of fish to be cooled can vary, and as the combination teaches that the fish are immersed in the solution for cooling, to thus have the volume of the solution be at least 55-75% of the total volume of the fish and solution would have been obvious to one having ordinary skill in the art, for the purpose of ensuring submersion of the fish and for achieving the requisite cooling of the fish.  That is, it would have been obvious to one having ordinary skill in the art that the rate of cooling would have been affected if the fish were exposed to a surface of the solution, such that the cooling was not entirely due to the temperature of the solution.   
Regarding claim 11, in view of the discussion above with respect to claim 1 part “c” it is noted that the combination suggests storage at -1°C and -1.5°C (see Haram column 1, line 54; column 2, line 49; column 3, lines 33-46).
Regarding claim 12, Weerawarenda teaches storage in the second cooling tank at about -1°C (see at least, page 3, line 27).  Haram also suggests storing at the supercooling temperature, such as -1°C (see column 3, lines 33-46).

Claims 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Weerawarenda (GB 2464347) as the primary reference, and in further view of  Ottesen (GB 191224244) and as evidenced by “Engineering Toolbox.”
It is noted that claims 2, 3 and 20 do not limit which of the salt-controlled and temperature-controlled solutions of claim 1 is being referred to.  Therefore, the claims have been construed to mean any of the salt-controlled and temperature-controlled solutions of claim 1.  
Claim 20 differs from the combination applied to claim 1, in specifically reciting that the temperature of the solution is maintained at a temperature which is at least 1.5°C than the freezing point of the solution.
It is noted however, that Ottesen teaches using an 8% salt solution for the purpose of cooling the fish while not freezing the fish (see page 2, lines 48-51).  “Engineering Toolbox” teaches that an 8% salt solution would have had a freezing point of about -5°C.  Aa Weerawarenda is not seen to be limiting as to the particular salt concentration, and as Ottesen teaches using salt solutions comprising 8% salt for cooling but not freezing fish, it would have been obvious to one having ordinary skill in the art to modify Weerawarenda and to use an 8% salt solution for the known purpose of cooling the fish while preventing freezing of the fish.  In view of this, and as Weerawarenda teaches that the solution can have a temperature such as -1 or -1.5°C, the combination therefore suggests the temperature of the solution to be at least 1.5°C higher than the freezing point of the solution.
Further regarding claims 2 and 3, in view of Ottesen the combination further teaches the temperature of the solution to be 0.5°C and 1°C greater than the freezing point of the solution.  

Response to Arguments
On page 10 of the response, Applicant urges that Weerawarenda suggests using brine or sea water which USGS evidences has been known to have a concentration of 3.5% which is outside of the claimed range.
These urgings have been considered but are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792